DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 2014/0261259).
Regarding claims 1-4, 14, and 16, Sullivan discloses a zero-turn mower (¶ [0027, a zero-turn mower is included in engine configurations) comprising: a user seat, a first rear wheel and a second rear wheel, a mounting platform, and an internal combustion engine positioned on the mounting platform between the first rear wheel and the second rear wheel (¶ [0027] and according to known-art of zero-turn mowers where they in inherently include wheels for operation, platforms to mount the power plant (e.g. engine), and a place for a user to operate them) comprising: an engine block 12 including a first cylinder 13 and a second cylinder 13 (¶ [0027] and Fig. 1-3, the engine appears as a V-twin configured engine which has multiple cylinders configured in a V-configuration); a crankshaft 14 configured to and a housing configured to direct cooling air over the engine block (Fig. 1 and 10, shown engine having a housing with two fans to blow air across the engine block), comprising: a first ducting portion configured to direct cooling air directly over the first cylinder, wherein the first cylinder is at least partially within the first ducting portion; and a second ducting portion configured to direct cooling air directly over the second cylinder, wherein the second cylinder is at least partially within the second ducting portion, wherein the first and second electric fans are within the first and second ducting portions, respectively (Fig. 10 and ¶ [0055], “multiple fans 90… driven by electric motors 94… the fans 90 may be positioned to maximize the cooling air provided to the individual cylinders 13.” Essentially, two electric fans are located in passageways through the housing (i.e. ducts) which receive air and pass it over the cylinders.)
Sullivan fails to specifically disclose the engine having a throttle body configured to throttle incoming air to the first cylinder and the second cylinder, and an air filter assembly configured to filter incoming air from an air intake and provide cleaned air to a throttle body, the air filter assembly positioned proximate the flywheel and configured to filter incoming air from an air intake and provide cleaned air to a throttle body, wherein the air filter assembly comprises one or more filter elements each positioned within a receptacle and configured to provide two stages of filtration.
However, the inclusion of a throttle body to control air flow into the engine (air flow being used to control an engines combustion) and a multi-stage air filter to filter the air coming into the engine, are structures old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to include them with the engine of Sullivan, wherein the usage of throttles and air filters in engines is a known combination for efficient engine control while providing protection against contaminants and multi-layer filters are known for their improved filtering of contaminants. Such configurations can be seen in: Niak et al (US 2005/0217625) which has a multi-stage filter adjacent a throttle (¶ [0004] and [0033]); Nishizawa (US 2009/0090576) which has an engine having at throttle with a multi-staged filter (¶ [0008] and [0079]); and Horvat et al (US 2010/0263343) which discloses a mower engine (Abstract) which has a throttle  (¶ [0015]) and an air filter which may be formed of multiple materials (¶ [0028]).
Regarding claim 5, the modified Sullivan discloses the engine of claim 3, wherein the first electric fan rotates about a first fan axis notcollinear to the crankshaft axis and the second electric fan rotates about a second fan axis notcollinear to the crankshaft axis (¶ [0055], “fans 90 may be positioned such that their respective axes of rotation are tilted or angled relative to an axis 86 of the crankshaft 84.”)
Regarding claim 6, the modified Sullivan discloses the engine of claim 3, wherein the air filter assembly is substantially adjacent the flywheel (Fig. 3 and 6, the air intake system is shown which includes a filter and is shown adjacent a flywheel 18).
Regarding claim 7, 
Regarding claim 12, the modified Sullivan discloses the mower of claim 11, wherein the engine further includes a muffler having an angled portion located between the first cylinder and the second cylinder (Fig. 2 and 3 show an exhaust system located between the two cylinders, wherein the shown system has a muffler).
Regarding claim 13, the modified Sullivan discloses the mower of claim 11, but fails to disclose wherein the first electric fan rotates about a first fan axis substantially perpendicular to the crankshaft axis and the second electric fan rotates about a second fan axis substantially perpendicular to the crankshaft axis.
However, as noted, Sullivans fans may be placed in numerous positions as they are not directly tied to the crankshaft orientation and instead are “independently position to maximize the cooling performance over various engine parts.” Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the fans to be “substantially perpendicular to the crankshaft axis”, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, Sullivan contemplates the fan positions being altered according to design considerations and wherein finding the optimal position would entail nothing but routine experimentation and skill in the art.
Regarding claim 15, the modified Sullivan discloses the engine of claim 14, wherein the first fuel delivery injector and the second fuel delivery injector are angled relative to a vertical plane (Fig. 2 and 3, the shown cylinders are at an angle to the overall engine if the vertical plane is the direction perpendicular to the crankshaft which runs between the cylinders then the injectors are at an angle with it due to their position within the cylinders).
Regarding claim 19, 
Sullivan, for its part discloses a power supply 64 which contains a battery and alternator for power electric system (¶ [0048]) but does not specify the exact location of the device (Fig. 9 is merely a schematic view of it). 
However, in consideration that the engine only has two sides with reference to the air filter assembly (the same side or an opposite side), there are only two possible configurations for the battery to be included.  As there are a finite number of identified and predictable locations for the battery – either of which will not alter the functionality of the engine in any way – it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sullivan to try either position as they would have good reason to pursue options within their technical grasp and with routine experimentation. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Further, due to the predictability and technical routine experimentation performed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the battery at a position opposite the intake, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 20, the modified Sullivan discloses the engine of claim 14, further comprising a muffler, wherein the muffler fits within an overall footprint of the engine (Fig. 6, the shown air filter is above the muffler assembly which is shown contained within a footprint of the engine).
Regarding claim 21, the modified Sullivan discloses the engine of claim 1, further including a spark plug; wherein the ducting portion further includes an aperture, and wherein the spark plug extends at least partially through the aperture (¶ [0058], and Fig. 10, the ignition coils 96 are shown located in the blower housing wherein ignition trigger coils inherently are connected to a spark plug (i.e. igniter), thus the spark plug is located within the ducting portion (blower housing with passages for cooling air to pass over cylinders) and has an aperture (inherently requires an “aperture” of some type for both an ignition coil to pass through and for air to pass through) in which the spark plug is disposed).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 2014/0261259) in view of Fukushima et al (US 2005/0066643).
Regarding claim 17 and 18, the modified Sullivan discloses the engine of claim 14, including a first and a second electric fan adjacent the cylinders and rotating in a direction not parallel to the crankshaft and (Fig. 10 and ¶ [0040]), and wherein the system includes a controller (Fig. 9, shown 
Fukushima discloses a lawnmower engine control system (Abstract) which includes an electronic governor system to maintain and control the engine speed (¶ [0005]). The inclusion of such a governor control system allows for better engine operation for improved operability and fuel efficiency (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sullivan with the control systems of Fukushima wherein the inclusion of an electronic governor system would allow for an improvement in fuel efficiency and operability. 
Further, the inclusion of the fuel injectors within the electronic control system of the modified Sullivan is sufficiently old and well-known in the art that it would have been obvious to one ordinary skill in the art before the filing date of the invention as controller operated fuel injectors allow for more modifiable and efficient injection controls for a better engine operability and efficiency.
Allowable Subject Matter
Claims 8-11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art fails to disclose or make obvious a zero-turn mower comprising a V-twin engine of claim 8, which further comprises a muffler position within the space between the two cylinders and comprising an angle portion located between the two cylinders.
Response to Arguments
Applicant's arguments filed 09/14/2021
Applicant’s arguments pertaining to claims 1 and 14 are considered, but do not overcome the prior art. Applicant argues that the prior art of Sullivan fails to disclose or depict “the use of ducting, much less ducting that is both configured to direct cooling air directly over the cylinder.” And further applicant argues Sullivan fails to disclose a cylinder partially within the ducting portion configured to draw air into the ducting portion. Applicant notes Figs. 1-3, 6-8, and ¶ [0035] of Sullivan for support. 
It should be noted that applicant notably leaves out Fig. 10 and ¶ [0055] which disclose an embodiment with two electric fans positioned over the cylinders and which states, “the fans 90 may be positioned to maximize the cooling air provided to the individual cylinders 13.”  Thus, the claim limitation of two electric fans directly drawing air over a cylinder is disclosed by Sullivan. With regards to “ducting,” the term duct is simply “any tube, canal, pipe, or conduit by which a fluid, air, or other substance is conducted or conveyed” (https://www.dictionary.com/browse/duct), and further wherein the art of internal combustion engines normally refers to ducts as any passageway which transports fluid flows (typically HVAC or air flows for coolant). Therefore, the passageway through which air from electric fans 90 is blown into the housing and across the cylinders is considered a “duct” even if the word “duct” is never used. Thus the limitations of two ducts containing two fans is disclosed by Sullivan by the nature of Sullivan having two fans in two separate passages blowing air through the passages and across the cylinders (¶ [0055] and Fig. 10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747